DETAILED ACTION
This action is responsive to the amendment filed 4/18/22. 
Claims 33-43 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rodger Rast (#45,853) on 5/12/22.
Claims 33 and 39 have been amended as follows:

33. (currently amended): A heat exchange module comprising: 
a thermoelectric cooler (TEC) assembly with a heat transfer fluid channel configured for retaining a heat transfer fluid; 
at least one thermoelectric cooler (TEC) having a reference side in thermal contact with at least one thermally conductive plate;
a flexible frame having one or more openings;
at least one thermal transfer tile retained within said flexible frame and held in thermal contact with a user side of the TEC which is opposite to said reference side of the TEC, and the module being configured to be operatively positionable with the tile in heat transfer relation with skin of a patient;
one or more temperature sensors, each said temperature sensor in thermal communication with one of said at least one thermally conductive tile for detecting temperature of the skin of the patient; and
wherein a liquid chamber box of said thermoelectric cooler (TEC) assembly comprises a first and second sheet of thermoplastic material that is formed and adhered together forming the heat-transfer channel therebetween, and in which said second sheet of thermoplastic material is configured with one or more openings, wherein each of said at least one thermally conductive plate is received by and seals over a respective opening of said one or more openings in said second sheet of thermoplastic material 


39. (currently amended): A heat exchange assembly, comprising:
a liquid chamber box configured with a heat-transfer fluid channel;
a plurality of thermally conductive plates retained on the heat transfer fluid channel and configured for heat transfer relation with fluid in the fluid channel;
a plurality of thermoelectric coolers (TECs), the reference side of each in thermal contact with an associated thermally conductive plate;
a flexible frame having a plurality of openings;
a plurality of thermally conductive tiles, each of which is retained within said flexible frame in thermal contact with a user side of one of said plurality of thermoelectric coolers (TECs) with said module configured to be operatively positionable with the tile in heat transfer relation with skin of a patient;
wherein each of said plurality of thermoelectric coolers (TECs) is configured for being sandwiched between one of said plurality of thermally conductive plates and one of said plurality of thermally conductive tiles;
wherein each of said plurality of thermally conductive plates and each of said plurality of thermally conductive tiles are configured with a snap-fit mechanism in which at least a first hook on one of said plurality of thermally conductive plates is configured for snap-fit engagement with at least a second hook on said plurality of thermal tiles;
a plurality of temperature sensors, each said temperature sensor in thermal communication with each of said plurality of thermally conductive tiles for detecting temperature of the skin of the patient;
wherein said liquid chamber box comprises a first and second sheet of thermoplastic material that are formed and adhered together forming a heat-transfer fluid channel therebetween, and in which said second sheet of thermoplastic material is configured with one or more openings, wherein each of said plurality of conductive plates is received by and seals over a respective opening of said one or more openings in said second sheet of thermoplastic material 
wherein each of said plurality of thermally conductive plates is positioned to be in direct contact with heat transfer fluid flowing through said heat transfer fluid channel.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither singly nor in combination teaches the combined limitations of independent claims 33 and 39.
The closest available prior art is Levinson et al. (US 20080077211, “Levinson”).
For instance, taking claim 33 as exemplary Levinson teaches a thermoelectric cooler (TEC) assembly with a heat transfer fluid channel configured for retaining a heat transfer fluid (Figs. 4, 6a,7, heat exchanging elements 300a-g having serpentine shaped chambers 610; pars. 44,59-60); at least one thermoelectric cooler (TEC) (Fig. 4, thermoelectric coolers 402a-g) having a reference side in thermal contact with at least one thermally conductive plate (Fig. 4, side of thermoelectric elements 402a-g in contact with the bottom of cooling element 300a-g); a flexible frame (Par. 31 and fig. 4, frame 304 is flexible since it is composed of several segments connected by hinges) having one or more openings (Par. 53, ‘According to aspects of the invention, the frame 304 may contain individual guides for each thermoelectric cooler 402.’); at least one thermal transfer tile (Fig. 4, interface members 418a-g) retained within said flexible frame  and held in thermal contact with a user side of the TEC which is opposite to said reference side of the TEC (Fig. 4 and par. 74, ‘The interface members 418 are in thermal communication with the cooling elements 302a-g by mechanical fixation such as thermal epoxy.’), and the module being configured to be operatively positionable with the tile in heat transfer relation with skin of a patient (Par. 54, ‘interface members 418 in thermal communication with the thermoelectric cooler 402 having heat exchanging surfaces 420 for transferring heat to/from the subject 101’); one or more temperature sensors, each said temperature sensor in thermal communication with one of said at least one thermally conductive tile for detecting temperature of the skin of the patient (Par. 61, ‘the sensing element 710 can be a temperature sensor configured to measure the temperature of the first heat exchanging surface 420’).
Levinson fails to teach wherein a liquid chamber box of said thermoelectric cooler (TEC) assembly comprises a first and second sheet of thermoplastic material that is formed and adhered together forming the heat-transfer channel therebetween, and in which said second sheet of thermoplastic material is configured with one or more openings, wherein each of said at least one thermally conductive plate is received by and seals over a respective opening of said one or more openings in said second sheet of thermoplastic material; whereby each of said at least one thermally conductive plate is positioned to be in direct contact with heat transfer fluid flowing through said heat transfer fluid channel.
Further, the examiner could find neither reason nor motivation in the prior art of record that would have led one of ordinary skill in the art at the time that the invention was filed to modify Levinson to arrive at the claimed invention. Therefore, claim 33 and its dependent claims are allowable. Further, claim 39 and its dependent claims are allowable for substantially similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794